Upon consideration of the petition filed by Caveator (Mansel Yelverton) on the 8th day of September 2006 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th day of January 2007."
Upon consideration of the petition filed by Caveator (Mansel Yelverton) on the 12th day of September 2006 in this matter for a writ of certiorari to review the order of the Superior Court, Wayne County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 25th day of January 2007."
Justice HUDSON recused.